Relator was indicted for the murder with malice of Lloyd White. By writ of habeas corpus before the Judge of the Criminal District Court of Jefferson County, Texas, relator sought bail, which was refused. It is from such order this appeal is prosecuted. *Page 463 
At the same time that White was killed relator also killed his wife, and from a refusal of bail in that case relator appealed to this court and same is pending here under No. 24,265. The statements of facts and the records are identical in the two cases. Reference is made to our opinion in No. 24,265 without repetition here. (Page 456 of this volume.) What was there said is applicable in the present case.
The judgment in cause No. 24,266, wherein relator is charged with killing Lloyd White is reversed and bail granted in the sum of $7,500.00.